DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 02/22/2022.
Claims 1–20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 6, 11, & 19 recite methods, a non-transitory machine-readable medium, and a system for collaboration via chat in healthcare systems. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 6, 11, & 19 recite, at least in part, a method comprising: forming, via a healthcare system, a visit summary by mapping doctor with patient wherein doctor to patient mapping is updated automatically based on examination of data from external electronic medical record system; receiving, via the  healthcare system, a request to initiate a chat in relation to a patient; identifying, via the healthcare system, a plurality of healthcare providers having responsibility for the patient from the visit summary; providing, via the healthcare system, a chat session with the plurality of healthcare providers as participants using corresponding client system; receiving, via the healthcare system, a command during the chat session, the command requesting information on the patient; retrieving, in response to receiving of the command, via the healthcare system, an electronic medical record, (EMR) of the patient; and sending, via the healthcare system, the electronic medical record to the participants of the chat session in response to receiving of the command in real-time; and wherein the healthcare system is configured to form a consolidated electronic medical record of the patient from retrieved data of the electronic medical record; wherein the chat is automatically integrated with identification number of the patient; and wherein the method is configured to facilitate collaboration among healthcare providers via the healthcare system.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving, via a healthcare system, a request to initiate a chat in relation to a patient) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including a memory to store instructions, and one or more processors to execute the instructions stored in the memory to cause the digital processing system to perform the actions. These elements are broadly recited in the specification at, for example, paragraph [0059] which describes the client systems. “[059] Merely for illustration, only representative number/type of systems/devices are shown in the Figure. Many environments often contain many more systems and/or devices, both in number and type, depending on the purpose for which the environment is designed. Each system/device of FIG. 2 is described below in further detail. [060] Each of client systems 210A-210Z represents a system such as a personal computer, workstation, mobile station, mobile phones, computing tablets, etc., used by users/healthcare providers to send user requests to applications executing in healthcare system 150 (such as in application servers 260A-260B or healthcare server 250), and display the corresponding responses.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of healthcare professionals collaborating, in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing collaboration process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-5, 7-10, 12-15, and 17-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-5, 7-10, 12-15, and 17-20 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
Applicant’s arguments with respect to the claims rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the rejection above. The request for reconsideration has been considered but does NOT place the application in condition for allowance.  
On pages 13-14 of the Applicant’s remarks, Applicant argues, “The recited claim limitations, under broadest reasonable interpretation, are not just “organizing human activity” for interaction and cannot be performed by standard computer functions of a general computer. The invention is providing a platform for effective collaboration between healthcare providers who may be in different geographical areas and/or working on different types of EMR systems by resolving the problems associated with collaboration between healthcare providers and other participants without compromising the data security and the privacy. Applicant submits, that at least in view of above submissions, the claims at issue do not recite the abstract idea.” (Page 14). However, Examiner respectfully disagrees. Effective collaboration between healthcare providers who may be in different geographical areas and/or working on different types of EMR systems, does occur through standard computer functions of a general computer.  The limitations generically recite “” via a healthcare system”.  The limitations of “receiving, via the  healthcare system, a request to initiate a chat in relation to a patient; identifying, via the healthcare system, a plurality of healthcare providers having responsibility for the patient from the visit summary; providing, via the healthcare system, a chat session with the plurality of healthcare providers as participants using corresponding client system; receiving, via the healthcare system, a command during the chat session, the command requesting information on the patient; retrieving, in response to receiving of the command, via the healthcare system, an electronic medical record, (EMR) of the patient; and sending, via the healthcare system, the electronic medical record to the participants of the chat session in response to receiving of the command in real-time”, are methods of organizing human activity which can be conducted by organizing social interactions between individuals.  
On pages 14-15 of the Applicant’s remarks, Applicant argues, “Claim 1, as a whole, integrates the method to facilitate collaboration among healthcare providers. The healthcare providers responsible for a patient are automatically identified by the system (for example from a visit summary) and an effective participation and collaboration is established between the healthcare providers by automatic retrieval of an electronic medical record (EMR) of the patient and sending to the participants of the chat session. The claims therefore integrate the judicial exception into a practical application. Thus, claim 1 is eligible because it has additional elements that integrate the abstract idea into a practical application.” (Page 15). With respect to Step 2A, prong two, Examiner respectfully disagrees with Applicant’s argument that the claims are eligible subject matter under prong two. Integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686
/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686